DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the objection to the specification, applicant amended the specification ([0001]) by providing co-pending application numbers. The objection has been withdrawn. 

Regarding the objection to claim 6, applicant corrected the issue mentioned in the previous office action. The objection has been withdrawn. 
 
Regarding the rejection under 35 U.S.C. §112(b), applicant amended claim 8 to address the issues mentioned in the previous office action. The rejection under §112(b) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §102 and §103, applicant argued “More specifically, Applicant submits that Cunico does not actually teach "segmenting the one or more videos into multiple utterances made during a conversation between multiple users" or "identifying, for each of the one or more utterances, data modalities including at least acoustic data and video data." In fact, Cunico does not mention segmenting the video into multiple utterances. Consequently, Cunico would also not teach or suggest identifying data modalities for each utterance. While Cunico does appear to teach analyzing video as well as the words spoken, Cunico certainly does not teach identifying data modalities for each utterance. Thus, Applicant submits that Cunico does not anticipate the independent claims.”

In response, the examiner first reminds the applicant that the claims and only the claims form the metes and bounds of the invention. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  MPEP (2144.01) further states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

Cunico et al. (US PG Pub. 2016/0042226) discloses determining attendee’s sentiments during a video conference by analyzing attendee’s facial expressions and spoken words of verbal comments ([0031-0032]). As admitted by the applicant in the Remarks (page 10, “While Cunico does appear to teach analyzing video as well as the words spoken”), Cunico discloses analyzing meeting attendee’s facial expressions from 

	Regarding an argument “In fact, Cunico does not mention segmenting the video into multiple utterances”, there is NO requirement that a reference must use the same term to meet a claim limitation. As admitted by the applicant, Cunico discloses analyzing spoken words in multiple attendee’s verbal comments using NLP techniques to determine each attendee’s sentiment ([0032-0034], determining sentiment by analyzing spoken words in attendee’s verbal comments and facial expressions). Fig. 3 illustrates displaying sentiment analysis results from many different attendees based on analyzing each person’s verbal comments and facial expressions. Verbal comments from different attendees can be regarded as “multiple utterances” ([0032], “Using NLP and sentiment analysis of the attendee's verbal comments in a video conference discussion”)

Cunico discloses analyzing sentiments based on attendee’s facial expressions and spoken words ([0018]). Segments of video data and audio data from a video conference are analyzed for each facial expression and for each spoken word. Cunico analyzes sentiments of multiple attendees based on their facial expressions and verbal comments meets the claimed “segmenting the one or more videos into multiple utterances made during a conversation between multiple users” ([0018], [0032-0034]). The limitation does not preclude a more detailed natural language processing at a 
  
In light of the specification, the claimed “data modalities” refers to audio and video (See Spec. [0065]). Cunico discloses video data is used for detecting attendee’s facial expressions based on facial recognition techniques ([0031]), while audio data is used for determining words in attendee’s verbal comments by using natural language processing (NLP) techniques ([0032]). Cunico meets the claimed: “identifying data modalities including at least acoustic data and video data” (Cunico, [0031-0032]). Regarding the argument “Consequently, Cunico would also not teach or suggest identifying data modalities for each utterance” (Emphasis in the Remarks), the examiner notices that an argued term “for each utterance” is only an intended use and does not limit the scope of the claim. 

From the above explanation, applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive. The rejections under §102 and §103 have been maintained. 

Claim Rejections - 35 USC § 102
Claims 1, 6-8, 13-15, 20 and 21 are rejected under 35 U.S.C. §102 (a)(1) as being anticipated by Cunico et al. (US PG Pub. 2016/0042226, hereinafter referred to as Cunico).

synthesized conversation features” refers to features (i.e., emotion / sentiment) derived from audio / video features (Spec. [0067]). It is further evidenced by dependent claims 2-5.

The examiner discovered that several prior art references could meet the broadly recited limitations of claims 1, 8 and 15. For example, Cunico discloses determine user’s emotion or sentiment (i.e., claimed “synthesized conversation features”) by analyzing features from spoken words and facial expressions from each of attendee during a tele-video conference. 

Claim 1 is directed to a method. Claims 8 and 15 are broader than claim 1 by omitting some limitations of claim 1. In the following analysis, the examiner analyzes limitations recited in claim 1. Claims 8 (system) and 15 (computer readable medium) are rejected based on the same rationale.  
 
Regarding claims 1, 8 and 15, Cunico discloses a method, a system and a computer-readable medium to identify synthesized conversation features for recorded conversations, (Fig. 1, computer implemented method for analyzing sentiments of users in a video conference) comprising: 
receiving one or more videos ([0006], video conference); 
Fig. 3, a video conference with multiple attendees 1-9, [0018], [0032-0034], analyzing spoken words in attendee’s verbal comments during a video meeting and extracting facial expressions of each attendee; analyzing spoken words from each attendee’s comment using natural language processing (NLP) techniques means words from different utterances are processed by NLP; each attendee’s verbal comment is regarded as “utterances”, Fig. 3 determined sentiments of multiple users based on verbal comments and facial expressions); 
identifying, for each of the one or more utterances, data modalities including at least acoustic data and video data ([0018], [0032-0033], identifying audio and video modalities to extract words and facial expression; Note, “for each of the one or more utterances” is an intended use); 
obtaining text data for each of the one or more utterances, wherein the text data is based on a transcription of the corresponding acoustic data (([0018], [0032-0033], natural language processing (NLP) for spoken words/comments from each attendee, NLP analyzing text extracted from speech ); 
extracting features, for each particular utterance of the one or more utterances, from each of the acoustic data, the video data, and the text data associated with that particular utterance ([0036], sentiment analysis using machine learning;  [0032-0033], extracting spoken words from comments of meeting attendee , [0039], determining voice intonation; [0030], facial expressions; ); and 
[0029], [0036], applying machine learning for sentiment analysis based on both verbal and facial recognitions; [0004] sentiment and emotion including happy, sad, fear, …; Sentiment/emotion is claimed “synthesized conversation features”).  

	Regarding claim 6 and 20, Cunico further discloses retrieving previously generated synthesized conversation features and producing the one or more synthesized conversation features based on the previously generated synthesized conversation features ([0030], sentiment analysis also based on historical sentiment analysis data and previous sentiment analysis to refine sentiment analysis) .
	Regarding claims 7 and 14, Cunico further discloses he data modalities further include a biometric data modality ([0028], analyzing eyebrows,  facial recognition).

	Regarding claims 13 and 21, Cunico further discloses obtaining text data for each of the one or more utterances, and the text data is based on a transcription of acoustic data from the data for the multiple modalities ([0032-0033], analyzing spoken words and verbal comments of meeting attendee using natural language analysis; Note NLP analysis for user’s spoken words and verbal comments is performed on text from spoken words/comments).

Claim Rejections - 35 USC § 103
Claims 3-5, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cunico in view of Gutta et al. (US PG Pub. 2002/0101505,).

Regarding claims 3-5, 9-12 and 16-19, these dependent claims further limit their corresponding independent claims by defining the claimed “the synthesized conversation features”. These dependent claims list several audio / video feature names without giving more details. 

Cunico discloses determining each attendee’s sentiment or emotion during a video meeting by analyzing audio / video data. Cunico gives several examples of audio / video features ([0028], [0038-0039]). Cunico does not explicitly disclose all listed audio / video features listed in these dependent claims. 
Gutta discloses analyzing audio cue and visual cue of video meeting participant to predict a next person who wants to speak (i.e., claimed “an enthusiasm feature” and “an active listener”, “a speaker”). Gutta listed many audio and visual features that can be inputted into a machine learning model (Gutta, [0017], [0059-0062]). The examiner further notices that even if the listed audio / visual features are not explicitly described in the cited Cunico or Gutta references, these audio / visual features are well-known in the relevant art. 

Both Cunico and Gutta are dealing with analyzing a video conference. It would have been obvious to a person having ordinary skill in the art at the time the invention .
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659